DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second transistor is connected to the display element at the lower electrode” must be shown or the feature canceled from the claim 22.  No new matter should be entered. In addition, the “first active layer of the first transistor and the second active layer of the second transistor are in different layers from each other” must be shown or the feature canceled from the claim 23.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain  subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show that the second transistor is connected to the display element at the lower electrode, as well as that the first active layer of the first transistor and the second active layer of the second transistor are in different layers from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki, US 2013/0334533 (corresponding to US 9,153,699).
In re Claim 1, Yamazaki discloses a transistor comprising: a gate electrode 491; an active layer 403 facing the gate electrode 401; and a source electrode 445a and a drain electrode 445b connected to the active layer 403, wherein the active layer 403 includes: a lower active layer (403a; 403b) including an oxide semiconductor material , and an upper active layer 403c which faces the lower active layer (403a; 403b), is closer to the source electrode 445a and the drain electrode 445b than the lower active layer and (403a; 403b) includes the oxide semiconductor material and an oxygen-gettering material (such as, Hf) (Figs. 1-3 and 18; [0017-027]; [0110 – 0144]).
In re Claim 2, Yamazaki discloses the transistor of claim 1, wherein the oxide semiconductor material (of 403) includes at least one selected from zinc oxide, tin oxide, indium oxide, indium-zinc oxide, indium-gallium oxide, zinc-tin oxide and indium-gallium-zinc oxide ([0121]).
In re Claim 3, Yamazaki discloses the transistor of claim 1, wherein the oxygen-gettering material includes at least one selected from hafnium, strontium, barium, magnesium, lanthanum, yttrium, zirconium and scandium ([0022]).
In re Claim 4, Yamazaki discloses the transistor of claim 1, wherein the active layer 403 has a total thickness including the lower active layer (403a; 403b) and the upper active layer 403c, and the total thickness of the active layer 403 is grater or equal 5 nm and less than or equal 30 nm ([0126]), that is within the claimed range of approximately 15 nanometers to approximately 60 nanometers, therefore anticipates the range (MPEP2131.03.I). 

In re Claim 8, Yamazaki discloses a transistor comprising: an active layer 403 (Fig. 1A); a gate electrode 401 facing the active layer 403; and a source electrode 445a and a drain electrode 445b connected to the active layer 403, wherein the active layer 403 includes: a lower active layer (403a, 403b) including an oxide semiconductor material and an oxygen-gettering material (such as Hf), and an upper active layer 403c which faces the lower active layer (403a; 403c), is closer to the source electrode 445a and the drain electrode 445b than the lower active layer (403a; 403c) and includes the oxide semiconductor material (such as Hf) (Figs. 1-3 and 18; [0017-027]; [0110 – 0144]).
In re Claim 9, Yamazaki discloses the transistor of claim 8, wherein the oxide semiconductor material (of 403) includes at least one selected from zinc oxide, tin oxide, indium oxide, indium-zinc oxide, indium-gallium oxide, zinc-tin oxide and indium-gallium-zinc oxide ([0121]).
In re Claim 10, Yamazaki discloses the  transistor of claim 8, wherein the oxygen-gettering material includes at least one selected from hafnium, strontium, barium, magnesium, lanthanum, yttrium, zirconium and scandium ([0022]).
In re Claim 11, Yamazaki discloses the  transistor of claim 8, wherein the active layer 403 has a total thickness including the lower active layer (403a; 403b) and the upper active layer 403c, and the total thickness of the active layer 403 is grater or equal 5 nm and less than or equal 30 nm ([0126]), that is within the claimed range of approximately 15 nanometers to approximately 60 nanometers, therefore anticipates the range (MPEP2131.03.I). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claims 1 and 8, respectively, above.
In re Claims 6 and 13, Yamazaki discloses all limitations of claims 6 and 13 except for that a content of the oxygen-gettering material in the upper active layer 403c is approximately 0.5 atomic percent to approximately 5 atomic percent.
The difference between the Applicant’s claims 6 and 13 and Yamazaki’s reference is in the specified range of the content of the oxygen-gettering material in the upper active layer. 
It is known in the art that the content of the oxygen-gettering material is a result effective variable – because specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified range of the content, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
Let’s note that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

In re Claims 7 and 14, Yamazaki discloses all limitations of claims 7 and 14, including that each of the lower active layer (403a; 403b) and the upper active layer 403c has a thickness except for that a ratio of the thickness of the lower active layer to the thickness of the upper active layer is approximately 1:4 to approximately 4:1.
The difference between the Applicant’s claims 7 and 14 and Yamazaki’s reference is in the specified ratio of the thicknesses.
It is known in the art that the layer thickness is a result effective variable – because its mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the thicknesses, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claims 1 and 8, respectively, above, and further in view of Kim  et al., US2016/0163867 (corresponding to US 9,780,22820 .
In re Claims 5 and 12, Yamazaki discloses all limitations claims 5 and 12, including that the lower active layer (403a; 403b) and the upper active layer 403c contact each other (Figs. 1-4), each of the lower active layer (403a; 403b) and the upper active layer 403c inherently has oxygen vacancies (inherently, because all semiconductor oxide materials have some oxygen vacancies, i.e. some deficiency of oxygen – there are no ideal semiconductor oxide materials), except for that the oxygen vacancies in the lower active layer (403a; 403b) are greater than the oxygen vacancies in the upper active layer 403c.
Kim teaches a transistor (Fig. 4) wherein  the oxygen vacancies in the lower active layer 142 are greater than the oxygen vacancies in the upper active layer 141 (Fig. 3) (Figs. 1-4; [0043-0051]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yamazaki and Kim, and to use the specified oxygen vacancies in the lower active layer are greater than the oxygen vacancies in the upper active layer for high reliability as taught by Kim ([0051]).

Claims  15-17 and 19-21  are rejected under 35 U.S.C. 103 as being unpatentable over Tae, US 2016/0126262 (corresponding to US 9,601,524), in view of Yamazaki.
In re Claim 15, Tae discloses a display device comprising: a substrate 10 (Fig. 1); a first transistor 100 on the substrate 410 and including a first active layer 110; and a display element OLED on the substrate 10 and including in order from the first transistor 100, a lower electrode 41, an intermediate layer 42, and an upper electrode 43 (Fig. 1; [0043-00057]) 
Tae does not disclose that the first active layer 110 includes: a lower active layer including an oxide semiconductor material and an oxygen-gettering material, and an upper active layer which faces the lower active layer, is further from the substrate than the lower active layer and includes the oxide semiconductor material.
Yamazaki teaches a transistor wherein the first active layer 403 includes:  includes: a lower active layer (403a; 403b) including an oxide semiconductor material and an oxygen-gettering material (such as Hf), and an upper active layer 403c which faces the lower active layer (403a; 403b), is further from the substrate 400 than the lower active layer (403a; 403b) and includes the oxide semiconductor material (Figs. 1-3 and 18; [0017-027]; [0110 – 0144]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Tae’s transistor 100 with Yamazaki’s transistor, to provide a structure of a transistor having high field-effect mobility.as taught by Yamazaki ([0015]).
In re Claim 16, Tae taken with Yamazaki discloses the display device of claim 15, wherein the oxide semiconductor material includes at least one selected from zinc oxide, tin oxide, indium oxide, indium-zinc oxide, indium-gallium oxide, zinc-tin oxide and indium-gallium-zinc oxide (Yamazaki: [0121]).
In re Claim 17, Tae taken with Yamazaki discloses the display device of claim 15, wherein the oxygen-gettering material includes one selected from hafnium, strontium, barium, magnesium, lanthanum, yttrium, zirconium and scandium (Yamazaki: ([0022]).
In re Claim 19, Tae taken with Yamazaki discloses the display device of claim 15, further comprising a second transistor 200 on the substrate 10 (Tae: Fig. 1) and including a second active layer 210, wherein the second active layer 210 includes a single layer of the oxide semiconductor material (Tae: [0056]).
In re Claim 20, Tae taken with Yamazaki discloses the display device of claim 19, wherein each of the first transistor 100 (Tae: Fig. 1) and the second transistor 200 inherently includes electron mobility (inherently, because all semiconductor materials include electron mobility – how else transistor can function), and the electron mobility of the first transistor (that is switching transistor (Tae: [0048])) 100 including the first active layer 110 is greater than the electron mobility of the second transistor 200 transistor (that is driving transistor (Tae: [0048])) including the second active layer 210. It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to have the electron mobility of the switching transistor higher than the electron mobility of the driving transistor since it was known in the art that switching requires higher speed than the light emission change. (MPEP2144.I.)
In re Claim 21, Tae taken with Yamazaki discloses the display device of claim 19, wherein the first active layer 110 of the first transistor 100 and the second active layer 210 of the second transistor 200 are in a same layer as each other (Tae: Fig. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tae and Yamazaki as applied to claim 15 above, and further in view of Kim. 
In re Claim 18, Tae taken with Yamazaki discloses all limitations of claim 15 including that including that the lower active layer (403a; 403b) and the upper active layer 403c contact each other (Yamazaki: Figs. 1-4), each of the lower active layer (403a; 403b) and the upper active layer 403c inherently has oxygen vacancies (inherently, because all semiconductor oxide materials have some oxygen vacancies, i.e. some deficiency of oxygen – there are no ideal semiconductor oxide materials), except for that the oxygen vacancies in the lower active layer (403a; 403b) are greater than the oxygen vacancies in the upper active layer 403c. 
Kim teaches a transistor (Fig. 4) wherein  the oxygen vacancies in the lower active layer 142 are greater than the oxygen vacancies in the upper active layer 141 (Fig. 3) (Figs. 1-4; [0043-0051]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Tae, Yamazaki and Kim, and to use the specified oxygen vacancies in the lower active layer are greater than the oxygen vacancies in the upper active layer for high reliability as taught by Kim ([0051]).

Claims 15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara, US 2017/0256659, in view of Yamazaki.
In re Claim 15, Ohara discloses a display device 700 (Fig. 14) comprising: a substrate 102; a first transistor 140 on the substrate 102 and including a first active layer 106; and a display element 208 on the substrate 102 and including in order from the first transistor 140, a lower electrode 201, an intermediate layer 210, and an upper electrode 212 (Fig. 14, [00028 – 0122]). Ohara does not specify that the first active layer 106 includes: a lower active layer including an oxide semiconductor material and an oxygen-gettering material, and an upper active layer which faces the lower active layer, is further from the substrate than the lower active layer and includes the oxide semiconductor material.
Yamazaki teaches a transistor wherein the first active layer 403 includes:  includes: a lower active layer (403a; 403b) including an oxide semiconductor material and an oxygen-gettering material (such as Hf), and an upper active layer 403c which faces the lower active layer (403a; 403b), is further from the substrate 400 than the lower active layer (403a; 403b) and includes the oxide semiconductor material (Figs. 1-3 and 18; [0017-027]; [0110 – 0144]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Tae’s transistor 100 with Yamazaki’s transistor, to provide a structure of a transistor having high field-effect mobility.as taught by Yamazaki ([0015]).
In re Claim 22, Ohara taken with Yamazaki discloses the display device of claim 15, further comprising a second transistor 142 on the substrate 102 and including a second active layer 120, wherein the second active layer 120 includes a silicon semiconductor material, and the second transistor 142 is connected to the display element 208 at the lower electrode 201 (Ohara; Fig. 14; [0037]).
In re Claim 23, Ohara taken with Yamazaki discloses display device of claim 22, wherein the first active layer 106 of the first transistor 140 and the second active layer 120 of the second transistor 142 are in different layers from each other (Ohara; Fig. 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893